 

United States District Court
LALS SERVICE N/TX

Northern District of Texas fein, teas
Dallas Division

HITT ALS orisy
Ms .

    

ro.

UNITED STATES OF AMERICA

V.
PRESTON MICHAEL LONG-LAMOUREUX t 3

“by co
e- ro

 

CASE NUMBER: 3:21-CR:024-

as
ne ©
4

To: The United States Marshal MAG. CASE NUMBER: : :
and any Authorized United States Officer Pat

YOU ARE HEREBY COMMANDED to arrest _PRESTON MICHAEL LONG-LAMOUREUX

and bring him or her forthwith to the nearest magistrate judge to answer a(n)

Hig Hd

womd
ealed Indictment nformation omplaint rder of court iolation Notice robation Violation Petition
( Sealed Indi ([] Information [[] Complaint [[] Order of (JJ Violation Notice [[] Probation Violation Petiti

charging him or her with:

Conspiracy to Commit Identity Theft Crimes; Fraud and Related Activity in Connection with Identification Documents

in violation of Title 18
United States Code, Section(s)
1028(f), 1028(a)(7) and 1028(b)(1); 1028(a)(7) and 1028(b)(1)

 

 

Case 3:21-cr-00024-M Document 20 Filed 02/24/21 Pagelof1 PagelD 39

 

 

 

Karen Mitchell, U.S. District Court Clerk how 7? i RAs

Name and Title of Issuing Officer Signatére of Issuing Offiter

U.S. Magistrate Judge Rebecca Rutherford 1/27/2021 Dallas, TX

Judge Date Location |

s/A. Lowe

(By) Deputy Clerk
RETURN

 

This warrant was received and executed with the arrest of the above-named defendant at

NurmavGE&, TH 7787 |

 

 

 

 

 

 

DATE RECEIVED NAME AND TITLE OF ARRESTING OFFICER SIGNATURE QF ARRESTING OFFICER
UV vl AMVETOP aS

DA lain, Ws poner % pe ¥
> Alas

 

 

 

Uses 11231460
